Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 05/04/2022. Claims 1, 3-5, 7-8, 12, and 14-18 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 11, filed 05/04/2022, with respect to the rejection of claims 1, 3-5, 7-8, 12, and 14-15 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1, 3-5, 7-8, 12, and 14-15 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see pages 11-13, filed 05/04/2022, with respect to the rejection of claims 1, 3-5, 7-8, 12, and 15-15 under 35 U.S.C. §103 in view of Wang et al. US 10860016 B1 (“Wang”) in combination with Andersson et al. US 20190110395 A1 (“Andersson”), and Stout et al. US 20170197314 A1 (“Stout”), have been fully considered but they are not persuasive. Applicant argues that particular features of the present invention have been further defined to include the language “and thereafter travel forward within the turf area” after moving across the boundary or before reaching the boundary. However, as explained in further detail below, Stout teaches these elements, especially in paragraph 62 and FIGS. 15A-B. 
Applicant’s arguments, see pages 13-14, filed 05/04/2022, with respect to the new claims 16-18 being distinct from Wang et al. US 10860016 B1 (“Wang”) in combination with Andersson et al. US 20190110395 A1 (“Andersson”), and Stout et al. US 20170197314 A1 (“Stout”), have been fully considered but they are not persuasive. Applicant argues that new claims 16-18 further define a difference between the snaking movement taught by Stout and the movement of the unmanned working machine in the present invention. However, as discussed in further detail below, Stout teaches that the robot will make a predetermined 180 degree turn in FIG. 9 when the robot is operating in a simple area, and will make shallower turns such as a 90 degree turn when operating in a complex area. The new claims are rejected under 35 U.S.C. §103 in view of Wang et al. US 10860016 B1 (“Wang”) in combination with Andersson et al. US 20190110395 A1 (“Andersson”), and Stout et al. US 20170197314 A1 (“Stout”).

Claim Objections
Claim 1 objected to because of the following informalities: claim reads “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area,” in lines 23-26. “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary, and thereafter travel forward within the turf area; or to turn before moving across the boundary, or before reaching the boundary and thereafter travel forward within the turf area;” instead.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: claim reads “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area,” in lines 14-19. “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary, and thereafter travel forward within the turf area; or to turn before moving across the boundary, or before reaching the boundary and thereafter travel forward within the turf area;” instead.  Appropriate correction is required.
Claim 8 objected to because of the following informalities: claim reads “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area,” in lines 18-21. “the setting parameters include a turning mode that specifies whether to turn after moving across the boundary, and thereafter travel forward within the turf area; or to turn before moving across the boundary, or before reaching the boundary and thereafter travel forward within the turf area;” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 10860016 B1 (“Wang”) in combination with Andersson et al. US 20190110395 A1 (“Andersson”), and Stout et al. US 20170197314 A1 (“Stout”).
	Regarding Claim 1. Wang teaches an unmanned working system, comprising:
	a plurality of unmanned working machines that perform lawn mowing work while being navigated in an unmanned manner (a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]); and 
	a server computer,
	wherein each of the unmanned working machines communicates with the server computer (Wang teaches that an administrator system is in communication with a control unit of each of the vehicles via a network [Column 4, lines 13-15]. The administrator system may be implemented by one or more servers, such as the servers in FIG. 1 at number 114 [Column 4, lines 30-31]),
	each of the unmanned working machines includes a machine side processor,
	the machine side processor functions as:
		an operation control unit that controls an operation according to a selected traveling parameter during a lawn mowing operation (the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. In FIG. 25, the control unit is shown at numeral 2500 to include a machine side processor at 2510. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]. FIG. 17 shows how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704, determines the vehicle status, determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3], meaning that the traveling parameters may be selected in advance); and
	a working operation information collection unit that collects working operation information, on an operation of the lawn mowing work, including traveling data (the vehicles may collect data associated with their task progress and terrain. The vehicle may monitor a depth of a cut, the amount of load on the implement, detect unexpected obstacles, etc. [Column 16, lines 51-62]. This information is a form of traveling data, regarding obstacles encountered while traveling, or terrain traveled over. This can be done through the various sensors, positioning units, and/or angle acquisition units [Column 3, lines 19-25]),
	the server computer includes a server side processor that functions as:
		a working operation information acquisition unit that acquires the working operation information from each of the unmanned working machines (the administrator system may collect survey data of a site at which the vehicles are assigned to generate a mission including tasks that are assigned based on divisions of the site [Column 4, lines 13-29]. This may be done by a survey device, which can include a survey station, survey pole, or from scanning and position devices and systems installed on the vehicles themselves; one or more vehicles may traverse the site to collect the survey data. Wang also teaches this process in FIG. 17 how the vehicles collect data associated with the task progress and the terrain at step 1712, and then send the data to the administrator system at step 1714 [FIG. 17]); and
		a setting specifying unit that specifies, for each of the unmanned working machines, a value of the setting parameter suitable for the lawn mowing work based on the working operation information (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on a setting specifying unit that specifies the value of the setting parameter suitable for the lawn mowing work based on the working operation information),
		the setting specifying unit specifies and optimizes the value of the setting parameter suitable for the lawn mowing work based on the traveling data (Wang teaches that in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]. Wang also teaches that the vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17], meaning that the setting specifying unit optimizes the value of the setting parameter).
	Wang does not teach:
	The lawn mowing work is within a turf area whose boundary is defined in advance.
	However, Andersson teaches:
	The lawn mowing work is within a turf area whose boundary is defined in advance (FIG. 1 shows the various bounded areas where the lawn mowers can perform work. These are fences delineating individual lawns to be mowed at numerals 103a, b, and 3 [paragraph 43]. These lawn fences are defined before the mowing work begins).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with the lawn mowing work is within a turf area whose boundary is defined in advance as taught by Andersson so as to ensure that the unmanned device does not mow outside of the desired turf area.
	Wang also does not teach:
	wherein
	a plurality of traveling parameters is registered in the unmanned working machine in advance,
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area,
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation, 
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area.
	However, Stout teaches:
	wherein
	a plurality of traveling parameters is registered in the unmanned working machine in advance (A mobile device first performs region-based coverage based on its starting location and a start parameter, which can include “cover to right”, “cover to left”, and “cover anywhere” [FIG. 1, paragraph 46]. A mobile device can invoke region-based covering process at states 120 and 130 of FIG. 1 with the same parameters in the same order each time, but in other embodiments, different parameters and/or orders may be used from iteration to iteration [paragraph 52]),
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area (In at least one embodiment, the user can place a “virtual boundary” in the proximity of a door, as illustrated in FIG. 17. The user also controls where the robot is located by placing the robot on one side or the other of a virtual boundary, which is another parameter the user controls [paragraph 118]. This also means that the user can establish the parameter P by placing the mobile device on a surface [paragraph 43]),
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation (Some embodiments may randomly or pseudo-randomly invoke process 200 of FIG. 2 with either “cover to left” or “cover to right” first [paragraph 52]. This means that the parameters of which way to move from P can be used to vary the traveling pattern during lawn mowing operations), 
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area (The mobile device may traverse a portion of a surface by “snaking” [paragraph 37]. A “frontier” refers to a boundary between an explored and unexplored portion of a surface [paragraph 38]. In some embodiments, a mobile device will navigate into the unexplored side of a frontier by snaking. In some maps, a frontier may be comprised of traversed or explored locations which have unexplored locations neighboring them. In other maps, a frontier may be comprised of unexplored locations immediately adjacent to explored or traversed locations. The fact that the robot can be programmed to either snake or not means that the parameters include a turning mode that specifies whether to turn before or after crossing a boundary or before reaching the boundary. FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein a plurality of traveling parameters is registered in the unmanned working machine in advance, the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area, each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation, the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area as taught by Stout so as to allow the system to be adaptable, especially for the purpose of having a lawn mower avoid making ruts in a yard by mowing in different, random patterns. 
	Regarding Claim 3. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein
	the working operation information includes environment information, on the working area (Wang teaches that the operation information collected by the autonomous vehicles can include terrain data associated with the actual conditions of the site as they perform the operations associated with each task. This data can be provided to the administrator system as well as updated vehicle data [Column 4, line 67, Column 5, lines 1-9]), and 
	the setting specifying unit specifies the value of the setting parameter suitable for the lawn mowing work based on the environment information (Wang teaches that the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information).
	Wang does not teach:
	the working operation information includes that includes an area, a wire length, and a shape of the working area.
	However, Andersson teaches:
	the working operation information includes that includes an area, a wire length, and a shape of the working area (Andersson teaches that the software of their inventive system can have a program for setting up lawn specific cutting programs including cutting pattern for every lawn to be cut. A lawn specific cutting program takes into account the geometry defined by the guiding fence and if present other guiding cables, such as the shapes shown in FIG. 1 [paragraph 60]. By default, including the shape of the boundary wire/guiding cable also includes the length of the wire/cable. This reads on working information that includes an area, a wire length, and a shape of the working area).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with the working operation information includes that includes an area, a wire length, and a shape of the working area as taught by Andersson so that the system can work with various work areas that are defined by boundary wires.
	Regarding Claim 4. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein
	the machine processor of each of the unmanned working machines further functions as:
an evaluation information collection unit that collects working evaluation information that includes a traveling distance and a brought out current value and that is used for evaluation of the lawn mowing work performed by the operation based on an optimal value of the setting parameter specified by the server computer (the vehicle may detect a malfunction [FIG. 16, number 1610]. For example, the vehicle may determine a slip rate (one of the parameters potentially included in determining the health of the vehicle [Column 14, lines 45-52]) is greater than a predetermined threshold, thereby indicating the treads have slipped, a velocity is below an expected velocity, the turn radius has changed, engine heat is exceeding a predefined threshold, the implement is failing to adjust position, among others [Column 15, lines 9-15]. Upon detecting a malfunction, the vehicle may cease performing operations and come to a stop to further evaluate the malfunction, notify the administrator system and await feedback, await an on-site operator or mechanic to evaluate the vehicle, and/or to prevent further damage. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system [Column 15, lines 16-27]. The vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. FIG. 17 shows how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. The vehicle may determine that the vehicle has passed an end point of a segment associated with a task at 1802 of FIG. 18. For example, the vehicle may include a position system that collects data that is usable to determine the location of a particular point on the vehicle and/or on the implement. In some cases, the vehicle may determine that the current location is along an end point of the current segment (or path) by comparing the location with the data associated with the segment or mission [Column 17, lines 20-28]), and
	the server side processor of the server computer functions as:
	a setting correction unit that corrects the value of the setting parameter suitable for the lawn mowing work based on the working evaluation information obtained from each of the unmanned working machines (the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information. The administrator system acts as a server, as shown in FIG. 1, and when correcting the one or more parameters associated with the task, it acts as a setting correction unit).
	Regarding Claim 5. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 1.
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine (Wang teaches that the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine).
	Regarding Claim 7. Wang teaches a server computer that controls an operation according to a selected traveling parameter during a lawn mowing operation and communicates with each of a plurality of unmanned working machines that perform lawn mowing work while being navigated in an unmanned manner (a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]. An administrator system is in communication with a control unit of each of the vehicles via a network [Column 4, lines 13-15]. The administrator system may be implemented by one or more servers, such as the servers in FIG. 1 at number 114 [Column 4, lines 30-31]), 
	the server computer comprising a server side processor that functions as:
	a working operation information acquisition unit that acquires working operation information, on an operation of the lawn mowing work, including traveling data, from each of the unmanned working machines (an administrator system is in communication with a control unit of each of the vehicles via a network [Column 4, lines 13-15]. The administrator system may be implemented by one or more servers, such as the servers in FIG. 1 at number 114 [Column 4, lines 30-31]. Wang also teaches that the administrator system may collect survey data of a site at which the vehicles are assigned to generate a mission including tasks that are assigned based on divisions of the site [Column 4, lines 13-29]. This may be done by a survey device, which can include a survey station, survey pole, or from scanning and position devices and systems installed on the vehicles themselves; one or more vehicles may traverse the site to collect the survey data. FIG. 17 shows how the vehicles collect data associated with the task progress and the terrain at step 1712, and then send the data to the administrator system at step 1714 [FIG. 17]. In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3], meaning that the traveling parameters may be selected in advance); and
	a setting specifying unit that specifies, for each of the unmanned working machines, a value of the setting parameter suitable for the lawn mowing work based on the lawn mowing working operation information (the vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on a server side processor that functions as a setting specifying unit that specifies the value of the setting parameter suitable for the lawn mowing work based on the working operation information), 
	wherein the server computer transmits the value of the setting parameter suitable for the lawn mowing work to each of the unmanned working machines, and enables the unmanned working machine to control the operation based on the value of the setting parameter (after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations based on these new instructions [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], which reads on both transmitting the value of the setting parameter to the unmanned working machines, and enabling the machines to control the operation based on the value of the setting parameter), and
	the setting specifying unit specifies and optimizes the value of the setting parameter suitable for the lawn mowing work based on the traveling data (in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]. The vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. FIG. 17 shows how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17], meaning that the setting specifying unit optimizes the value of the setting parameter).
	Wang does not teach:
	The lawn mowing work is within a turf area whose boundary is defined in advance.
	However, Andersson teaches:
	The lawn mowing work is within a turf area whose boundary is defined in advance (FIG. 1 shows the various bounded areas where the lawn mowers can perform work. These are fences delineating individual lawns to be mowed at numerals 103a, b, and 3 [paragraph 43]. These lawn fences are defined before the mowing work begins).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with the lawn mowing work is within a turf area whose boundary is defined in advance as taught by Andersson so as to ensure that the unmanned device does not mow outside of the desired turf area.
	Wang also does not teach:
	wherein
	a plurality of traveling parameters is registered in each of the plurality of the unmanned working machine in advance,
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area,
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary a traveling pattern during the lawn mowing operation,
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area.
	However, Stout teaches:
	wherein
	a plurality of traveling parameters is registered in each of the plurality of the unmanned working machine in advance (A mobile device first performs region-based coverage based on its starting location and a start parameter, which can include “cover to right”, “cover to left”, and “cover anywhere” [FIG. 1, paragraph 46]. A mobile device can invoke region-based covering process at states 120 and 130 of FIG. 1 with the same parameters in the same order each time, but in other embodiments, different parameters and/or orders may be used from iteration to iteration [paragraph 52]),
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area (In at least one embodiment, the user can place a “virtual boundary” in the proximity of a door, as illustrated in FIG. 17. The user also controls where the robot is located by placing the robot on one side or the other of a virtual boundary, which is another parameter the user controls [paragraph 118]. This also means that the user can establish the parameter P by placing the mobile device on a surface [paragraph 43]),
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary a traveling pattern during the lawn mowing operation (Some embodiments may randomly or pseudo-randomly invoke process 200 of FIG. 2 with either “cover to left” or “cover to right” first [paragraph 52]. This means that the parameters of which way to move from P can be used to vary the traveling pattern during lawn mowing operations),
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area (The mobile device may traverse a portion of a surface by “snaking” [paragraph 37]. A “frontier” refers to a boundary between an explored and unexplored portion of a surface [paragraph 38]. In some embodiments, a mobile device will navigate into the unexplored side of a frontier by snaking. In some maps, a frontier may be comprised of traversed or explored locations which have unexplored locations neighboring them. In other maps, a frontier may be comprised of unexplored locations immediately adjacent to explored or traversed locations. The fact that the robot can be programmed to either snake or not means that the parameters include a turning mode that specifies whether to turn before or after crossing a boundary or before reaching the boundary. FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein a plurality of traveling parameters is registered in each of the plurality of the unmanned working machine in advance, the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area, 	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary a traveling pattern during the lawn mowing operation, the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area as taught by Stout so as to allow the system to be adaptable, especially for the purpose of having a lawn mower avoid making ruts in a yard by mowing in different, random patterns. 
	Regarding Claim 8. Wang teaches an unmanned working machine that performs lawn mowing work while being navigated in an unmanned manner and communicates with a server computer, the unmanned working machine comprising a machine side processor that functions as: 
	an operation control unit that controls an operation according to a selected traveling parameter during a lawn mowing operation (a method with one or more vehicles assigned to individual sub-regions of a site [claim 1], where the vehicles can navigate to an appropriate position associated with the task, which can be lawn mowing [Column 15, lines 4-8]. The associated tasks to be performed may be utilized by autonomous vehicles to coordinate operations on the site in order to achieve their objective [Column 2, lines 44-47]. Wang teaches that the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704, determines the vehicle status, determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. In some cases, the width of the paths and the height of the layers may be selected based on information associated with the vehicles assigned. For example, the width of an implement of a bulldozer assigned to the sub-region may be utilized to define the width of the path such that the bulldozer may perform an operation on the path without making multiple passes. [Column 2, lines 56-67, Column 3, lines 1-3], meaning that the traveling parameters may be selected in advance); and 
	a working operation information collection unit that collects working operation information on an operation of the lawn mowing work, including traveling data (the vehicles may collect data associated with their task progress and terrain. The vehicle may monitor a depth of a cut, the amount of load on the implement, detect unexpected obstacles, etc. [Column 16, lines 51-62]. This information is a form of traveling data, regarding obstacles encountered while traveling, or terrain traveled over. This can be done through the various sensors, positioning units, and/or angle acquisition units [Column 3, lines 19-25]), 
	the unmanned working machine acquires, from the server computer, a value of the setting parameter suitable for the lawn mowing work specified based on the working operation information, and controls the operation based on the value of the setting parameter (after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations based on these new instructions [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], which reads on both transmitting the value of the setting parameter to the unmanned working machines, and enabling the machines to control the operation based on the value of the setting parameter. Wang also teaches that the server is in communication with a control unit on each of the vehicles in the network [Column 4, lines 13-15]. This control unit may be equipped to monitor the vehicle’s power delivery system, brake system, steering system, and implement controls, etc. [Column 4, 9-12]. The administrator system may send diagnostic test instructions to the control unit on the vehicle to engage the navigation controls and collects vehicle data associated with the functionality or health of the vehicle [Column 4, lines 52-56]. In some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature) [Column 13, lines 53-57]), and 
	the value of the setting parameter is specified and optimized based on the traveling data (in some cases, the vehicle may be determined to be healthy when the various parameters are within one or more thresholds or ranges (e.g., the coolant temperature is between a maximum and minimum acceptable temperature), which reads on specifying the value of the setting parameter (regarding vehicle health) suitable for lawn mowing work [Column 13, lines 49-57]. This is in addition to teaching that, after the administrator system adjusts one or more parameters associated with a subsequent task, it may send the adjusted missions or tasks to the vehicles, at which point the vehicle receives the adjusted tasks and resumes operations [Column 16, lines 63-67, Column 17, lines 1-10]).
	Wang does not teach:
	The lawn mowing work is within a turf area whose boundary is defined in advance.
	However, Andersson teaches:
	The lawn mowing work is within a turf area whose boundary is defined in advance (FIG. 1 shows the various bounded areas where the lawn mowers can perform work. These are fences delineating individual lawns to be mowed at numerals 103a, b, and 3 [paragraph 43]. These lawn fences are defined before the mowing work begins).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with the lawn mowing work is within a turf area whose boundary is defined in advance as taught by Andersson so as to ensure that the unmanned device does not mow outside of the desired turf area.
	Wang also does not teach:
	wherein 
	a plurality of traveling parameters is registered in the unmanned working machine in advance, 
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area, 
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation, 
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area.
	However, Stout teaches:
	wherein
	a plurality of traveling parameters is registered in the unmanned working machine in advance (A mobile device first performs region-based coverage based on its starting location and a start parameter, which can include “cover to right”, “cover to left”, and “cover anywhere” [FIG. 1, paragraph 46]. A mobile device can invoke region-based covering process at states 120 and 130 of FIG. 1 with the same parameters in the same order each time, but in other embodiments, different parameters and/or orders may be used from iteration to iteration [paragraph 52]),
	the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area (In at least one embodiment, the user can place a “virtual boundary” in the proximity of a door, as illustrated in FIG. 17. The user also controls where the robot is located by placing the robot on one side or the other of a virtual boundary, which is another parameter the user controls [paragraph 118]. This also means that the user can establish the parameter P by placing the mobile device on a surface [paragraph 43]),
	each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation (Some embodiments may randomly or pseudo-randomly invoke process 200 of FIG. 2 with either “cover to left” or “cover to right” first [paragraph 52]. This means that the parameters of which way to move from P can be used to vary the traveling pattern during lawn mowing operations), 
	the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area (The mobile device may traverse a portion of a surface by “snaking” [paragraph 37]. A “frontier” refers to a boundary between an explored and unexplored portion of a surface [paragraph 38]. In some embodiments, a mobile device will navigate into the unexplored side of a frontier by snaking. In some maps, a frontier may be comprised of traversed or explored locations which have unexplored locations neighboring them. In other maps, a frontier may be comprised of unexplored locations immediately adjacent to explored or traversed locations. The fact that the robot can be programmed to either snake or not means that the parameters include a turning mode that specifies whether to turn before or after crossing a boundary or before reaching the boundary. FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein a plurality of traveling parameters is registered in the unmanned working machine in advance, the selected traveling parameter is selected, by a user, from the plurality of traveling parameters before performing the lawn mowing operation within the turf area, each of the plurality of traveling parameters consists of a set of plurality of setting parameters that are used to vary the traveling pattern during the lawn mowing operation, the setting parameters include a turning mode that specifies whether to turn after moving across the boundary and thereafter travel forward within the turf area, or to turn before moving across the boundary or before reaching the boundary and thereafter travel forward within the turf area as taught by Stout so as to allow the system to be adaptable, especially for the purpose of having a lawn mower avoid making ruts in a yard by mowing in different, random patterns. 
	Regarding Claim 12. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 3.
	Wang also teaches:
	wherein
	the machine side processor of each of the unmanned working machines further functions as:
	an evaluation information collection unit that collects working evaluation information that includes a traveling distance and a brought out current value and that is used for evaluation of the lawn mowing work performed by the operation based on an optimal value of the setting parameter specified by the server computer (the vehicle may detect a malfunction [FIG. 16, number 1610]. For example, the vehicle may determine a slip rate (one of the parameters potentially included in determining the health of the vehicle [Column 14, lines 45-52]) is greater than a predetermined threshold, thereby indicating the treads have slipped, a velocity is below an expected velocity, the turn radius has changed, engine heat is exceeding a predefined threshold, the implement is failing to adjust position, among others [Column 15, lines 9-15]. Upon detecting a malfunction, the vehicle may cease performing operations and come to a stop to further evaluate the malfunction, notify the administrator system and await feedback, await an on-site operator or mechanic to evaluate the vehicle, and/or to prevent further damage. For instance, in the occurrence of engine overheating, hydraulic system over pressure issues, battery failure, mechanical errors or possible collisions detected by safety sensors, the vehicle may stop current operations and notify the administration system [Column 15, lines 16-27]. The vehicle may determine its own status in FIG. 15. The vehicle may perform a health or status check on the vehicle systems to determine that each is operating within the expected or desired ranges at numeral 1504. For example, the health of the vehicle may include the power range (e.g., the minimum and maximum rotation per minute associated with an engine drive shaft), the coolant temperature, oil pressure, battery voltage, wheel or rack slip rate, etc.) [Column 13, lines 42-57]. The health or status check on vehicle systems, including battery voltage, reads on a brought out current value. Wang also shows in FIG. 17 how a task is sent to the vehicle from the administrator system/server at step 1702. The vehicle receives the task at step 1704 and determines the vehicle status at step 1706, as described above. If the vehicle is determined to be healthy, it determines the task validity based at least in part on the status, and initiates the operation associated with the task at step 1710. Data is collected associated with the task progress and the terrain and sent to the administrator system, where the system will adjust one or more parameters associated with the task based on the data and adjusts one or more parameters associated with a subsequent task of the mission at steps 1716 and 1718. Then the adjusted task(s) are sent to the vehicle to resume operations based on the adjusted parameters [FIG. 17]. Wang also teaches that the vehicle may determine that the vehicle has passed an end point of a segment associated with a task at 1802 of FIG. 18. For example, the vehicle may include a position system that collects data that is usable to determine the location of a particular point on the vehicle and/or on the implement. In some cases, the vehicle may determine that the current location is along an end point of the current segment (or path) by comparing the location with the data associated with the segment or mission [Column 17, lines 20-28]), and
	the server side processor of the server computer functions as a setting correction unit that corrects the value of the setting parameter suitable for the lawn mowing work based on the working evaluation information obtained from each of the unmanned working machines (The vehicle may determine when it is operating within desired parameters and able to perform each operation associated with its task [Column 16, lines 41-45]. The vehicle sends data collected with the associated task (including updated data) to the administrator system, and the administrator system may adjust one or more parameters associated with the task based on the data received, such as the thickness or height of the grass after cutting [Column 16, lines 52-67], which reads on the setting specifying unit specifying the value of the setting parameter suitable for the lawn mowing work based on the second information. The administrator system acts as a server, as shown in FIG. 1, and when correcting the one or more parameters associated with the task, it acts as a setting correction unit).
	Regarding Claim 14. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 3.
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine ((the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine). 
	Regarding Claim 15. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 3.
	Wang also teaches:
	wherein the value of the setting parameter suitable for the lawn mowing work is a value for improving the lawn mowing work of the unmanned working machine ((the administrator system can adjust one or more parameters associated with a subsequent task, [Column 16, lines 63-67, Column 17, lines 1-10, FIG. 17], and this is primarily intended to check the health of the vehicle, but can also check the status and accuracy of the navigation controls [Column 16, lines 15-19-. Both would read on a value of the setting parameter suitable for the lawn mowing work wherein the value is a value for improving the lawn mowing work of the unmanned working machine).
	Regarding Claim 16. Wang in combination with Andersson and Stout teaches the unmanned working system according to claim 1.
	Wang does not teach:
	wherein the setting specifying unit specifies and optimizes the value of the setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape.
	However, Stout teaches:
	wherein the setting specifying unit specifies and optimizes the value of the setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape (As previously stated, FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]. FIG. 9 shows a robot traveling in both a simple area, and a complex area, with the complex area including a plurality of features at numerals 713, 715, and 717, and a simple area where no such features are present. As shown in the diagram, the robot will travel along a path and turn 180 degrees in the simple operating area, but when it reaches the complex area with a plurality of features, the robot makes 90 degree turns (shallower turns) shown where the robot curves around numerals 713, 715, and 717. This reads on a predetermined turning angle (180 degrees) used in the simple area, and a shallower angle (90 degrees) used in complex operating areas, wherein a simple area is one is a shape represented by a figure and a complex area is represented by combining a plurality of figures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein the setting specifying unit specifies and optimizes the value of the setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape as taught by Stout so as to allow the robot to use simple, easy-to-use-and-program shapes when operating on a simple lawn, and to adjust its lawn mowing work when dealing with shapes that are complex, such as when there are a plurality of features to navigate around in the lawn. 
	Regarding Claim 17. Wang in combination with Andersson and Stout teaches the server computer according to claim 7.
	Wang does not teach:
	wherein the setting specifying unit specifies and optimizes the value of setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape.
	However, Stout teaches:
	wherein the setting specifying unit specifies and optimizes the value of setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape (As previously stated, FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]. FIG. 9 shows a robot traveling in both a simple area, and a complex area, with the complex area including a plurality of features at numerals 713, 715, and 717, and a simple area where no such features are present. As shown in the diagram, the robot will travel along a path and turn 180 degrees in the simple operating area, but when it reaches the complex area with a plurality of features, the robot makes 90 degree turns (shallower turns) shown where the robot curves around numerals 713, 715, and 717. This reads on a predetermined turning angle (180 degrees) used in the simple area, and a shallower angle (90 degrees) used in complex operating areas, wherein a simple area is one is a shape represented by a figure and a complex area is represented by combining a plurality of figures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein the setting specifying unit specifies and optimizes the value of setting parameter suitable for the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape as taught by Stout so as to allow the robot to use simple, easy-to-use-and-program shapes when operating on a simple lawn, and to adjust its lawn mowing work when dealing with shapes that are complex, such as when there are a plurality of features to navigate around in the lawn. 
	Regarding Claim 18. Wang in combination with Andersson and Stout teaches the unmanned working machine according to claim 8.
	Wang does not teach:
	wherein the value of the setting parameter is specified and optimized to suit the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary, and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle, before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape.
	However, Stout teaches:
	wherein the value of the setting parameter is specified and optimized to suit the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary, and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle, before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape (As previously stated, FIG. 15A shows a mobile robotic device snaking within a confined static region, wherein if the robot leaves the region labeled 1520, it can turn after crossing the boundary, even though the boundary isn’t a physical barrier. FIG. 15B shows that the boundary can be a physical barrier, and a similar path can be made in which the robot reaches the edge and is still able to proceed into unexplored and unoccupied areas [paragraph 62]. FIG. 9 shows a robot traveling in both a simple area, and a complex area, with the complex area including a plurality of features at numerals 713, 715, and 717, and a simple area where no such features are present. As shown in the diagram, the robot will travel along a path and turn 180 degrees in the simple operating area, but when it reaches the complex area with a plurality of features, the robot makes 90 degree turns (shallower turns) shown where the robot curves around numerals 713, 715, and 717. This reads on a predetermined turning angle (180 degrees) used in the simple area, and a shallower angle (90 degrees) used in complex operating areas, wherein a simple area is one is a shape represented by a figure and a complex area is represented by combining a plurality of figures).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wang with wherein the value of the setting parameter is specified and optimized to suit the lawn mowing work in accordance with a shape of the turf area such that, when the shape of the turf area is complex the turning mode is set to turn at a turning angle shallower than a predefined turning angle after moving across the boundary, and, when the shape of the turf area is simple, the turning mode is set to turn at the predefined turning angle, before moving across the boundary or before reaching the boundary, wherein the shape of the turf area is simple when the shape of the turf area is represented by a figure and the shape of the turf area is complex when the shape of the turf area is represented by combining a plurality of figures, wherein the figure is a circular shape or a polygonal shape as taught by Stout so as to allow the robot to use simple, easy-to-use-and-program shapes when operating on a simple lawn, and to adjust its lawn mowing work when dealing with shapes that are complex, such as when there are a plurality of features to navigate around in the lawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664